DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 4/1/2022.  

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10, 11, 14-16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dodgson et al (US 2010/0162003) in view of Neporada et al (US 2017/0286436) and Beaverson et al (US 2021/0286734).
	Regarding Claim 1, Dodgson teaches a method for storing data, comprising: 
	dividing, in response to receiving a request for storing data from a client, the data into a plurality of data blocks (the data is split into blocks as shown on Fig. 8, also see step 864 of Fig. 16 and Paragraph 0151, the write request received from a client at step 854 of Fig. 16, Paragraph 0148); 
	storing the plurality of data blocks in a plurality of storage devices respectively (step 862 of Fig. 16, and each data block may be stored in a separate storage device, Paragraph 0190); 
	generating metadata of the data to record corresponding addresses for storing the plurality of data blocks in a plurality of storage devices (step 864 of Fig. 8, Paragraph 0151); and 
	storing the generated metadata in a metadata repository (metadata store [repository] 224, which holds “mappings” for data blocks as shown on Fig. 5, and the mappings are a “location” [address] to access “data stored on the physical storage devices,” Paragraphs 0073-0074, also see Paragraph 0151).
	However, although Dodgson teaches the storage devices to be at separate locations (Paragraph 0190), Dodgson does not explicitly teach writing to separate servers.
	Neoporada teaches dividing data into data blocks and storing data on separate servers (shown on Fig. 4).  
	It would have been obvious to a person having ordinary skill in the art to have implemented servers as the storage devices of Dodgson, in order to take advantage of the fastest server (Paragraph 0003 of Neoporada). 
	Further, the cited prior art does not explicitly teach wherein the metadata repository is implemented at least in part using a distributed hash table, the distributed hash table comprising a first entry corresponding to a hash value of a first data block and an address of a first server for storing the first data block, and a second entry corresponding to a hash value of a second data block and an address of a second server for storing the second data block.
	Beaverson teaches wherein a metadata repository is implemented at least in part using a distributed hash table (“The metadata includes…a distributed hash table,” Paragraph 0009), the distributed hash table comprising a first entry corresponding to a hash value of a first data block and an address of a first server for storing the first data block, and a second entry corresponding to a hash value of a second data block and an address of a second server for storing the second data block (“The metadata may further include distributed hash table mapping the content IDs to corresponding node IDs of the storage nodes where corresponding physical blocks are stored,” Paragraph 0067, and the content IDs are generated using a hash value of a data block, Paragraph 0042).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the distributed hash table (as taught by Beaverson) in the cited prior art in order to easily locate physical blocks from a logical block (Paragraph 0067 of Beaverson).

	Regarding Claim 2, the cited prior art teaches the method according to claim 1, further comprising: generating a check block for checking the plurality of data blocks; storing the check block in at least one server of the plurality of servers (in Dodgson, “M” of “N” total data blocks are required for data reconstitution, Paragraph 0072, and therefore any data block over the number M is a check block); generating check block metadata of the check block to record an address for storing the check block in the at least one server; and storing the generated check block metadata in the metadata repository (metadata store [repository] 224, which holds “mappings” for data blocks as shown on Fig. 5, and the mappings are a “location” [address] to access “data stored on the physical storage devices,” Paragraphs 0073-0074, also see Paragraph 0151).

	Regarding Claim 5, Dodgson teaches a method for accessing data, comprising: 
	acquiring, in response to receiving a request for accessing data from a client (request received from a client at step 824 of Fig. 15, Paragraph 0139), metadata of the data from a metadata repository, the data being divided into a plurality of data blocks, and the metadata recording corresponding addresses for storing the plurality of data blocks in a plurality of storage devices; determining, based on the metadata, the corresponding addresses for storing the plurality of data blocks in the plurality of servers (metadata store [repository] 224 holds “mappings” for data blocks as shown on Fig. 5, and the mappings are a “location” [address] to access “data stored on the physical storage devices,” Paragraphs 0073-0074, also see Paragraph 0151, therefore the metadata must be accessed when constructing the read requests of step 830 of Fig. 15, Paragraph 0141, and the data is split into blocks as shown on Fig. 8, also see step 864 of Fig. 16 and Paragraph 0151); 
	acquiring the plurality of data blocks from the corresponding addresses in the plurality of servers (steps 830 and 832 of Fig. 15, Paragraphs 0141-0142); and 
	combining, in response to the plurality of data blocks being acquired, the plurality of data blocks into the data for the client to access (steps 834 and 836 of Fig. 15).
	However, although Dodgson teaches the storage devices to be at separate locations (Paragraph 0190), Dodgson does not explicitly teach reading from separate servers.
	Neoporada teaches dividing data into data blocks and storing data on separate servers (shown on Fig. 4).  
	It would have been obvious to a person having ordinary skill in the art to have implemented servers as the storage devices of Dodgson, in order to take advantage of the fastest server (Paragraph 0003 of Neoporada). 
	Further, the cited prior art does not explicitly teach wherein the metadata repository is implemented at least in part using a distributed hash table, the distributed hash table comprising a first entry corresponding to a hash value of a first data block and an address of a first server for storing the first data block, and a second entry corresponding to a hash value of a second data block and an address of a second server for storing the second data block.
	Beaverson teaches wherein a metadata repository is implemented at least in part using a distributed hash table (“The metadata includes…a distributed hash table,” Paragraph 0009), the distributed hash table comprising a first entry corresponding to a hash value of a first data block and an address of a first server for storing the first data block, and a second entry corresponding to a hash value of a second data block and an address of a second server for storing the second data block (“The metadata may further include distributed hash table mapping the content IDs to corresponding node IDs of the storage nodes where corresponding physical blocks are stored,” Paragraph 0067, and the content IDs are generated using a hash value of a data block, Paragraph 0042).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the distributed hash table (as taught by Beaverson) in the cited prior art in order to easily locate physical blocks from a logical block (Paragraph 0067 of Beaverson).

	Regarding Claim 6, the cited prior art teaches the method according to claim 5, further comprising: 
	determining, in response to a failure to acquire at least one data block of the plurality of data blocks (“NO” path at step 832 of Dodgson), a check block for checking the plurality of data blocks and other data blocks that have been acquired in the plurality of data blocks (the check block corresponding to the “Additional Share” read at step 842 of Fig. 15); and combining the plurality of data blocks into the data for the client to access (step 834 of Fig. 15).
	However, Dodgson does not explicitly teach to determine the content of the at least one data block based on a check block for checking the plurality of data blocks and other data blocks that have been acquired in the plurality of data blocks.
	Neoporada teaches to determine the content of the at least one data block based on a check block for checking the plurality of data blocks and other data blocks that have been acquired in the plurality of data blocks (Paragraph 0028).
	It would have been obvious to a person having ordinary skill in the art to have implemented the determining of Neoporada in the cited prior art in order to protect against data loss events (Paragraph 0028 of Neoporada). 
	Regarding Claim 7, the cited prior art teaches the method according to claim 6, further comprising: acquiring check block metadata of the check block from the metadata repository, the check block metadata recording addresses for storing the check block in the plurality of servers ; determining, based on the check block metadata, addresses for storing the check block in the plurality of servers; and acquiring the check block from the addresses (in Dodgson, “M” of “N” total data blocks are required for data reconstitution, Paragraph 0072, and therefore any data block over the number M is a check block and metadata store [repository] 224 holds “mappings” for data blocks as shown on Fig. 5, and the mappings are a “location” [address] to access “data stored on the physical storage devices,” Paragraphs 0073-0074, also see Paragraph 0151).

	Claim 10 is the electronic device corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 11 is the electronic device corresponding to the method of claim 2, and is rejected under similar rationale.
	Claim 14 is the electronic device corresponding to the method of claim 5, and is rejected under similar rationale.
	Claim 15 is the electronic device corresponding to the method of claim 6, and is rejected under similar rationale.
	Claim 16 is the electronic device corresponding to the method of claim 7, and is rejected under similar rationale.
	Claim 19 is the computer program product corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 20 is the computer program product corresponding to the method of claim 5, and is rejected under similar rationale
	Claim 21 is the computer program product corresponding to the method of claim 6, and is rejected under similar rationale.
	Claim 22 is the computer program product corresponding to the method of claim 7, and is rejected under similar rationale.
	Claim 23 is the computer program product corresponding to the method of claim 2, and is rejected under similar rationale.

Claims 4, 9, 13, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dodgson et al (US 2010/0162003) in view of Neporada et al (US 2017/0286436), Beaverson, and Yanovsky et al (US 2017/0272209).
	Regarding Claim 4, the cited prior art teaches the method according to claim 1, but does not explicitly teach wherein the plurality of servers are from different cloud providers.
	Yanovsky teaches a plurality of servers from different cloud providers (Paragraph 0085 and 0102).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the different cloud providers of Yanovsky in the cited prior art in order to allow choice for a user (Paragraph 0085 of Yanovsky).
	Regarding Claim 9, the cited prior art teaches the method according to claim 5, but does not explicitly teach wherein the plurality of servers are from different cloud providers.
	Yanovsky teaches a plurality of servers from different cloud providers (Paragraph 0085 and 0102).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the different cloud providers of Yanovsky in the cited prior art in order to allow choice for a user (Paragraph 0085 of Yanovsky).
	Claim 13 is the electronic device corresponding to the method of claim 4, and is rejected under similar rationale.
	Claim 18 is the electronic device corresponding to the method of claim 9, and is rejected under similar rationale.
	Claim 24 is the computer program product corresponding to the method of claim 4, and is rejected under similar rationale.

EXAMINER COMMENT
	On page 9 of the submitted remarks, applicant notes that U.S. Patent Application Publication No. 2012/0286734, recited in the Non-Final Rejection mailed 3/14/2022 and associated with Miyazaki et al, is believed to mean U.S. Application No. 2021/0286734, associated with Beaverson et al.  Applicant is correct, and the rejections were intended to refer to Beaverson et al, US 2021/0286734 as cited in Form 892 mailed 3/14/2022. 


ARGUMENTS CONCERNING SPECIFCATION OBJECTIONS
	Applicant’s amendment with regard to the title has overcome the examiner’s prior objection, and thus the objection has been withdrawn.

ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS

Rejections - USC 101
	Applicant's arguments/amendments with respect to claims 19 and 20 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.
ARGUMENTS CONCERNING PRIOR ART REJECTIONS/OBJECTIONS

Rejections - USC 103
	Applicant argues on Pages 11-12 of the submitted remarks that the Beaverson should be removed as a reference.
	This argument has been considered but is not persuasive.
	The effective filing date of an application is “the earliest of: (1) the actual filing date of the patent or the application for the patent containing the claimed invention; or (2) the filing date of the earliest application for which the patent or application is entitled,” and the earliest application may be a provisional application.  See MPEP 2152.01, particularly subsection (C).  The examiner further notes the subject matter used in the rejection is supported by provisional application 62/988,103 at least on page 5.  
	For the above reasons, Beaverson has been maintained as prior art.

	Applicant argues the cited prior art fails to teach or suggest the independent claims as amended.  The examiner believes Dodgson in view of Neporada fails to teach the claims as amended, and thus the prior rejection has been withdrawn.  However, a rejection over Dodgson in view Neporada and Beaverson has been made as noted above.

 CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1, 2, 4-7, 9-11, 13-16, and 18-24 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135